                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

STATE OF HAWAII, DEPARTMENT     )       CIVIL NO. 18-00366 HG-RT
OF HAWAIIAN HOME LANDS,         )
                                )
           Plaintiff,           )
                                )
      vs.                       )
                                )
 RACHEL L. KAILIANU,            )
                                )
           Defendant.           )
_______________________________ )

     ORDER GRANTING PLAINTIFF’S MOTION TO REMAND (ECF No. 13)


     Plaintiff is the State of Hawaii Department of Hawaiian Home

Lands.   Plaintiff filed a Complaint for ejectment in the Hawaii

State Court against Defendant Rachel L. Kailianu alleging failure

to pay for her lease of Hawaiian Home Lands property.

     Defendant Rachel L. Kailianu removed the action to federal

court.

     Plaintiff filed a motion to remand proceedings back to

Hawaii State Court for lack of subject-matter jurisdiction. (ECF

No. 13).   Plaintiff’s Complaint is based exclusively on Hawaii

state law and there is no federal question presented.

     Plaintiff’s Motion For Remand (ECF No. 13) is GRANTED.


                         PROCEDURAL HISTORY


     On September 13, 2018, Plaintiff State of Hawaii, Department

of Hawaiian Home Lands, filed a Complaint for Ejectment in the



                                    1
District Court of the First Circuit.      (Complaint, attached as Ex.

1 to Def.’ Notice of Removal, ECF No 1-1).

       On September 25, 2018, Defendant Rachel L. Kailianu filed a

Notice of Removal.    (ECF No. 1).

       On January 4, 2019, Plaintiff filed MOTION FOR REMAND.    (ECF

No. 13).

       On January 24, 2019, Defendant filed her RESPONSE TO

PLAINTIFF’S MOTION FOR REMAND.    (ECF No. 15).

       On February 8, 2019, Plaintiff filed its Reply. (ECF No.

16).


                             BACKGROUND


       The case stems from an act passed by the Unites States

Congress, the Hawaiian Homes Commission Act of 1921, Public Law

No. 67–34, 42 Stat. 108.    The Hawaiian Homes Commission Act set

aside approximately 200,000 acres (the Hawaiian Home Lands) for

the benefit of Native Hawaiians.

       The Hawaiian Homes Commission Act created the Hawaiian Homes

Commission to lease parcels of land within its jurisdiction to

Native Hawaiians.    When Hawaii was admitted to statehood in 1959

the administration of the Hawaiian Home Lands was transferred to

the State of Hawaii.    Hawaii Admission Act, Pub. L. No. 86-3, 73

Stat. 5 (1959).    The Hawaiian Homes Commission Act was adopted

into the Hawaii State Constitution.      Haw. Const. Art. XII.   The

Hawaiian Homes Commission Act delegated the primary

administrative responsibility to the Department of Hawaiian Home

                                     2
Lands.   Haw. Const. Art. XII.

      Residence lot (“Lot No. 337") located in Waianae, Hawaii, is

part of the Hawaiian Home Lands that are owned and administered

by the Plaintiff.   According to the Complaint, on November 10,

2005, Defendant Kailianu entered into a loan agreement with the

Plaintiff to lease Lot No. 337.   (Compl. at pp. 2-3, ECF No. 1-

1).

      Plaintiff alleges that on December 15, 2011, Defendant’s

lease was cancelled based on her failure to pay the delinquent

loan amount.    Plaintiff filed a Complaint for Ejectment in Hawaii

state court on September 13, 2018.    (Compl., ECF No. 1-1).

      On September 25, 2018, Defendant removed the suit to the

United States District Court for the District of Hawaii asserting

subject-matter jurisdiction alleging federal question

jurisdiction. (Def.’s Notice of Removal at p. 2, ECF No. 1).

      On January 1, 2019, Plaintiff filed a Motion For Remand.

(ECF No. 13).


                         STANDARD OF REVIEW


      Federal district courts have original jurisdiction over “all

civil actions arising under the Constitution, laws, or treaties

of the United States.”   28 U.S.C. § 1331.    Removal of a civil

action from state court to the appropriate federal district court

is permissible if the federal district court would have had

original jurisdiction over the action.    28 U.S.C. § 1441.    A

motion to remand may be brought to challenge the removal of an

                                  3
action from state to federal court.      28 U.S.C. § 1447(c).

     There is a strong presumption against removal.      Gaus v.

Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).      The statute

authorizing removal is strictly construed, and the removing party

has the burden of establishing that removal was proper.

Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th

Cir. 2009).

     Subject-matter jurisdiction is conferred on federal courts

either through federal question jurisdiction under 28 U.S.C. §

1331, or through diversity jurisdiction under 28 U.S.C. § 1332.

Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir.

2005).

                              ANALYSIS


I.   SUBJECT-MATTER JURISDICTION

     A.     Diversity Jurisdiction

     Diversity jurisdiction exists where the matter in

controversy is between citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interest and

costs.    28 U.S.C. § 1332(a)(1).    Complete diversity of

citizenship requires that plaintiffs and defendants be citizens

of different states.    Williams v. United Airlines, Inc., 500 F.3d

1019, 1025 (9th Cir. 2007)(citing Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess

Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

     It is widely held that a State is not a citizen for the


                                     4
purposes of diversity jurisdiction.     A suit between a State and

citizen does not constitute a suit between citizens of different

states.    Moor v. Cnty of Alameda, 411 U.S. 693, 717-18 (1973).

State agencies have no citizenship for the purposes of 28 U.S.C.

§ 1332.    Morongo Band of Mission Indians v. California State Bd.

of Equalization, 858 F.2d 1376, 1381-82 (9th Cir. 1988); Dep’t of

Fair Emp’t & Hous. v. Lucent Technologies, Inc., 2007 WL 2947421,

at *1 (N.D. Cal. Oct. 9, 2007).

     Plaintiff Department of Hawaiian Home Lands is an executive

agency of the State of Hawaii and manages the Hawaiian Home

Lands.    (Motion for Remand, at p. 2, ECF No. 13-1).

     Defendant Rachel L. Kailianu is a citizen of the State of

Hawaii.    (Def.’s Notice of Removal, at p. 3, ECF No. 1).

     There is no diversity of citizenship because a state agency

is not considered a citizen of a state for the purposes of

diversity.    Morongo Band of Mission Indians, 858 F.2d at 1381.

     B.     Federal Question Jurisdiction

     Federal question jurisdiction exists when federal issues are

raised in the complaint.    28 U.S.C. § 1331 provides that

“district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”    28 U.S.C. § 1331.   The presence or absence of

federal question jurisdiction is guided by the “well-pleaded

complaint rule,” which provides that federal question

jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s complaint.      Rivet v. Regions Bank of

                                  5
Louisiana, 522 U.S. 470, 475 (1998).

     Plaintiff filed a Complaint in Hawaii State District Court

of the First Circuit.   The Complaint is an ejectment action

seeking to enforce a Hawaii state law.

     Defendant removed the case to the Federal District Court for

the District of Hawaii on the basis of federal question subject-

matter jurisdiction.    Defendant claims that the ejectment action

arises from the cancellation of her lease pursuant to a purported

federal statute, the Hawaiian Homes Commission Act.

     The Hawaiian Homes Commission Act was originally enacted by

the United States Congress as a federal statute in 1921.     With

the admission of Hawaii as a State in 1959, the administration of

the Hawaiian Home Lands was transferred to the State of Hawaii

through the Hawaii Admission Act, Public Law No. 86-3, 73 Stat. 5

(1959).   As part of the Admission Act, the Hawaiian Homes

Commission Act was adopted into the Hawaii State Constitution and

was deleted from the United States Code.   Haw. Const. Art. XII;

Han v. United States Dep't of Justice, 45 F.3d 333, 335-39 (9th

Cir. 1995); Keaukaha-Panaewa Cmty. Ass'n v. Hawaiian Homes

Comm'n, 588 F.2d 1216, 1218-1220, 1226-27 (9th Cir. 1978); Native

Hawaiian Law: A Treatise (M. MacKenzie ed. 2015).

     The Ninth Circuit Court of Appeals has expressly ruled that

claims brought pursuant to the Hawaiian Homes Commission Act are

state law claims as they are subject to the Hawaii State

Constitution.   Courts have consistently ruled that there is no

federal question to confer subject-matter jurisdiction pursuant

                                  6
to the Hawaiian Homes Commission Act.    Han, 45 F.3d at 339

(“Claims under the [Hawaiian Homes] Commission Act, which has

been expressly incorporated in the Hawaii Constitution, arise

exclusively under state law.”); Keaukaha-Panaewa Cmty. Ass'n, 588

F.2d at 1227 (“We therefore conclude that the [Hawaiian Homes]

Commission Act claims do not arise under federal law.”); see Loa

v. Lynch, Civ. No. 16-00446 JMS-KSC, 2016 WL 7155733, *4 (D. Haw.

Dec. 7, 2016).

      Defendant’s lease was cancelled based on her failure to pay

the loan which financed the lease of the Hawaiian Home Lands

property.   Plaintiff filed a Complaint based solely on a state-

law ejectment cause of action.     Plaintiff filed its Complaint in

the Hawaii State District Court of the First Circuit pursuant to

Haw. Rev. Stat. § 604-6.

      There is no federal question subject-matter jurisdiction for

a state law ejectment action.

II.   Notice of Removal

      Defendant alleges in her Notice of Removal that she believes

the Plaintiff has violated several federal statutes as well as

the United States Constitution.1

      The allegations made by Defendant appear to be thoughts of a


      1
       Defendant alleges violations of the Fair Debt Collections
Practices Act, 15 U.S.C. § 1692 et seq., the Truth in Lending
Act, 15 U.S.C. ch. 41 § 1601, the Rehabilitation Act, 29 U.S.C. §
701 et seq., the Americans with Disabilities Act, 42 U.S.C. ch.
126 § 12101 et seq., the First and Fifth Amendments of the United
States Constitution, and the Takings Clause of the Fifth
Amendment of the United States Constitution. (See Notice of
Removal, at ¶¶ 8-12, ECF No. 1).

                                   7
possible counterclaim against the Plaintiff.   A counterclaim

cannot serve as the basis for federal question subject-matter

jurisdiction.   Holmes Grp., Inc. v. Vornado Air Circulation Sys.,

Inc., 535 U.S. 826, 831 (2002).

     The Court is without subject-matter jurisdiction.   Removal

was improper pursuant to 28 U.S.C. § 1441.


                            CONCLUSION


     Plaintiff’s Motion For Remand (ECF No. 13) is GRANTED.

     IT IS SO ORDERED.

     DATED:     March 29, 2019, Honolulu, Hawaii.




State of Hawaii, Department of Hawaiian Home Lands v. Rachel L.
Kailianu; Civ. No. 18-00366 HG-RT; ORDER GRANTING PLAINTIFF’S
MOTION TO REMAND (ECF No. 13)

                                  8
